     Case 2:20-cv-02155-RFB-BNW Document 13 Filed 12/28/20 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                        DISTRICT OF NEVADA
17

18
      WELLS FARGO BANK, N.A. SUCCESSOR            Case No.: 2:20-cv-02155-RFB-BNW
19
      BY MERGER TO WELLS FARGO BANK
      MINNESOTA, N.A., F/K/A NORWEST               STIPULATION AND PROPOSED
20
      BANK MINNESOTA, N.A. SOLELY A                ORDER EXTENDING DEFENDANT
      TRUSTEE FOR STRUCTURED ASSET                 FIDELITY NATIONAL TITLE
21
      MORTGAGE INVESTMENT II INC. BEAR             INSURANCE COMPANY’S TIME TO
      STEARNS MORTGAGE FUNDING TRUST               RESPOND TO MOTION FOR
22
      2007-AR1, MORTGAGE PASS-THROUGH              REMAND AND MOTION FOR FEES
      CERTIFICATES, SERIES 2007-AR1,               AND COSTS
23
                           Plaintiff,              (First Request)
24
                    vs.
25
      FIDELITY NATIONAL TITLE GROUP,
26
      INC., et al.,
27
                           Defendants.
28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     590222.1
     Case 2:20-cv-02155-RFB-BNW Document 13 Filed 12/28/20 Page 2 of 4



1               Defendant Fidelity National Title Insurance Company (“Fidelity”) and Plaintiff Wells
2    Fargo Bank, N.A. Successor by Merger to Wells Fargo Bank of Minnesota, N.A., f/k/a Norwest
3    Bank Minnesota, N.A. solely as Trustee for Structured Asset Mortgage Investments II Inc. Bear
4    Stearns Mortgage Funding Trust 2007-AR1, Mortgage Pass-Through Certificates, Series 2007-
5    AR1’s (“Wells Fargo”) (collectively, the “Parties”), by and through their counsel of record,
6    hereby stipulate and agree as follows:
7               1. On November 23, 2020, Wells Fargo filed its Complaint in the Eighth Judicial District
8                  Court, Case No. A-20-825298-C [ECF No. 1-1];
9               2. On November 23, 2020, Fidelity filed a Petition for Removal to this Court [ECF No.
10                 1];
11              3. On December 3, 2020, Wells Fargo filed a Motion for Remand [ECF Nos. 8];
12              4. On December 3, 2020, Wells Fargo filed a Motion for Costs and Fees [ECF Nos. 9];
13              5. Fidelity’s deadline to respond to Wells Fargo’s Motion for Remand and Motion for
14                 Costs and Fees is currently December 17, 2020;
15              6. Fidelity’s counsel is requesting an extension until Thursday, December 31, 2020, to
16                 file its response to the pending Motion for Remand and Motion for Costs and Fees;
17              7. Fidelity requests a brief extension of time to respond to the Motion for Remand and
18                 Motion for Costs and Fees to afford Fidelity additional time to respond to the legal
19                 arguments set forth in Wells Fargo’s motions;
20              8. Wells Fargo does not oppose the requested extension;
21              9. This is the first request for an extension which is made in good faith and not for
22                 purposes of delay;
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     590222.1
     Case 2:20-cv-02155-RFB-BNW Document 13 Filed 12/28/20 Page 3 of 4



1               IT IS SO STIPULATED that Fidelity’s deadline to respond to Wells Fargo’s Motion for
2    Remand [ECF No. 8] and Motion for Costs and Fees [ECF No. 9] is hereby extended through and
3    including December 31, 2020.
4

5    Dated: December 16, 2020                      EARLY SULLIVAN WRIGHT
                                                    GIZER & McRAE LLP
6
                                                   By:     /s/-- Sophia S. Lau
7                                                         SCOTT E. GIZER
                                                          SOPHIA S. LAU
8                                                         Attorneys for Defendant FIDELITY
                                                          NATIONAL TITLE INSURANCE
9                                                         COMPANY
10
     Dated: December 16, 2020                      SINCLAIR BRAUN LLP
11
                                                   By:     /s/-Kevin S. Sinclair
12
                                                          KEVIN S. SINCLAIR
                                                          Attorneys for Defendant FIDELITY
13
                                                          NATIONAL TITLE INSURANCE
                                                          COMPANY
14

15
     Dated: December 16, 2020                      WRIGHT FINLAY & ZAK, LLP
16
                                                   By:     /s/-Darren T. Brenner
17                                                        DARREN T. BRENNER
                                                          Attorneys for Plaintiff WELLS FARGO
18                                                        BANK, N.A.

19
     IT IS SO ORDERED:
20

21
     Dated: December 28, 2020.                        By:
22
                                                            UNITED STATES JUDGE
23

24

25

26

27

28
                                                      2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     590222.1
     Case 2:20-cv-02155-RFB-BNW Document 13 Filed 12/28/20 Page 4 of 4



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on December 16, 2020, I electronically filed the foregoing with the
4    Clerk of the Court using the CM/ECF system which will send notification of such filling to the
5    Electronic Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                  /s/ D’Metria Bolden
11                                                   D’METRIA BOLDEN
                                                     An Employee of EARLY SULLIVAN
12
                                                     WRIGHT GIZER & McRAE LLP
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     590222.1
